United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventors: Vegh et al.				:
Application No. 16/673,129			:		Decision on Petition
Filing Date: November 4, 2019		:
Patent No. 10,789,673				:
Issue Date: September 29, 2020		:				
Attorney Docket No. 00065.0007US04	:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed by Vladimir Tsirkin on March 2, 2022, to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed as moot.

This application was filed on November 4, 2019, and issued as a patent on September 29, 2020.
The Office cannot withdraw a holding of abandonment for this application because the Office has never held the application to be abandoned.

The petition appears to list an incorrect application number.  If Mr. Tsirikin wishes for a holding of abandonment to be withdrawn for the correct application, a petition to withdraw the holding of abandonment must be filed in the correct application.

A courtesy copy of this decision is being mailed to the address set forth on the petition.  However, all future correspondence will be mailed solely to the address of record.  

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions